DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2021 has been entered.

 Response to Arguments
Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant has amended Claim 1 to add the limitations:
 “…wherein the unvulcanized rubber sheet for the compression rubber layer, which is laminated in the unvulcanized sleeve formation step, comprises short fibers oriented in the belt width direction, and 
wherein in the unvulcanized sleeve formation step, a plurality of sheet members, which each contain the short fibers and are laminated with each other, are used as the unvulcanized rubber sheet for the compression rubber layer.”  Claims 2 and 3 canceled.  No new matter added.
Applicant’s arguments appear to be on the following grounds:
As to the Claim 1 rejection under 35 U.S.C. § 103, the secondary prior art reference Tamura (WO 2016/068296) does not disclose a formation of tooth portions and instead discloses a method in which only tooth portions are formed and then bonded to the belt body. This further includes examples of the method for bonding the separately formed tooth portions to a belt body which are formed by cutting or by separately from a belt main body (underlining from applicant).
Tamura is devoid of any disclosure or hint of “water jet-processing a compression rubber layer of a flat belt” because a general flat belt intrinsically has no compression rubber layer. While Tamura also discloses toothed belts, Tamura does not disclose or suggest that they are formed by means of a cutting plotter or a water jet nor does it teach or disclose forming tooth portions (cogs) of a toothed belt by water jet –processing a compression rubber layer. 
A person of ordinary skill in the art would have expected that forming cogs by water jet-processing after obtaining a vulcanized sleeve to be time and cost consuming compared to a conventional method of pressurizing the unvulcanized sleeve onto a cylindrical drum being concave and convex on its outer peripheral surface. There would be no apparent reason to modify Tamura to provide “…a cog formation step of forming the plurality of cogs by water jet-processing the compression rubber layer after the vulcanized sleeve formation step,…” to address the problems recognized by Applicant and none of the cited references recognizes these problems.
Applicant argues that while the first and second rubber layers of the primary reference Imamura (US 4,264,315), they are laminated with a tension member and adhesion rubber layers, which do not contain any short fibers interposed between the first and second rubber layers. Thus Imamura does not teach or suggest this limitation and Tamura does not cure this deficit. 
These arguments are not persuasive for the following reasons:
	Examiner maintains that Tamura does disclose a formation of tooth portions as evidenced by paragraph [0117]: “Examples of a method for forming the tooth portions – 13 provided on the flat belt – 10 include a cutting forming in which a tooth shape is formed by cutting by means of a cutting plotter or a water jet, and a method in which only the tooth portions – 13 are formed and then are bonded to the belt main body portion – 14…” where Applicant ignores other underlined embodiment. This also negates Applicant’s statement above that “…Tamura is devoid of any disclosure or hint of water jet-processing a compression rubber layer of a flat belt” (underlining by examiner).
In response to Applicant's argument that a person with ordinary skill in the art would have expected that forming cogs by water jet-processing after obtaining a vulcanized sleeve to be time and , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	As to the Applicant argument regarding the added limitation of short fibers amending Claim 1, new grounds are provided by the Examiner necessitated by this amendment. 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imamura (US 4,264,315) in view of Tamura (WO 2016/068296) and further in view of Kitahama (JP2000153558A) - citations to Tamura are from English equivalent US 2017/0248208.
Regarding Claim 1, Imamura discloses a method for manufacturing a cogged V-belt having a plurality of cogs on a belt inner peripheral side (abstract, 4:62-65), which cogs are arranged each extending in a belt width direction and spaced apart from each other in a belt longitudinal direction (6:4-7), the method comprising: an unvulcanized sleeve formation step (abstract) of laminating a plurality of unvulcanized rubber sheets (Fig. 9, 5:1-7; 17-21 first rubber sheet – 2’ second rubber sheet – 6’)  comprising 
at least an unvulcanized rubber sheet for a compression rubber layer (to be a compression rubber layer disposed on the belt inner peripheral side (Fig. 9 5:1-7 first rubber sheet – 2’) and an unvulcanized rubber sheet for a tension rubber layer to be a tension rubber layer disposed on the belt outer peripheral side (Fig. 9 5:7-21 tensile member – 4 adhesion rubber sheet – 3’ second rubber sheet – 6’), thereby forming an unvulcanized sleeve (abstract step (e) 5:21 an assembly see also claim 9 step (2)); 
a vulcanized sleeve formation step of vulcanizing the unvulcanized sleeve after the unvulcanized sleeve formation step, thereby forming a vulcanized sleeve (5:36-42).
However while Imamura discloses that cogs may be formed on the upper and/or lower surface of the V-belt, this reference is silent as to the method of forming the cogs and while the presence of short fibers which is mixed in rubber and employed in the first and second rubber layers is disclosed (6:12-15), there is no mention of a disclosure of short fibers located in a compression rubber layer nor whether the compression rubber layer comprises short fibers that are oriented in the belt width direction. 
In the same field of endeavor, Tamura teaches a cog formation step of forming the plurality of cogs (teeth) in the compression rubber layer of a flat belt (Fig. 6 paragraph [0117] tooth portions – 13 flat belt – 10; tooth shape formed by cutting by cutting plotter or water jet) after the vulcanized sleeve formation step (Fig. 9 paragraphs [0098] [0120] tooth portion – 13 belt main body portion – 14 may be a rubber; flat plate-shaped – 303 heat press welding).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Imamura to incorporate the teaching of Tamura whereby a method of manufacturing a cogged V-belt not only includes an unvulcanized sleeve formation step with a compression rubber layer and a tension rubber layer from rubber sheets wound on a 
However, while Imamura discloses the use of short fibers reinforcing the first and second rubber layers (2 and 6, or 6b and 2b) (Fig. 7, 9 4:65-58), neither it nor Tamura disclose that short fibers are present in a compression rubber layer nor whether the compression rubber layer comprising short fibers are oriented in the belt width direction. 
In the same field of endeavor, Kitahama discloses a method for manufacturing a cogged V-belt whereby an entire circumference of the belt is partly made of high hardness material (paragraphs [0010] [0012] at least a part of the matrix is a high hardness portion and the joint portion of the compressed rubber layer is located in the high hardness portion) and
 wherein the unvulcanized rubber sheet for the compression rubber layer comprises short fibers oriented in the belt width direction (Fig. 1 paragraph [0017] short fibers (not shown) having a length of 2 to 20 mm are blended in the compressed rubber… and are oriented in the width direction of the belt (buried)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Imamura and Tamura to incorporate the disclosure of Kitahama whereby a method of manufacturing a cogged V-belt including an unvulcanized sleeve formation step with a compression rubber layer and a tension rubber layer from rubber sheets wound on a cylindrical mandrel comprising a cog formation step of forming a plurality of cogs by water jet-processing the compression rubber layer after the vulcanized sleeve formation as disclosed by Imamura and Tamura, would further consider that the unvulcanized rubber sheet for the compression rubber layer is laminated  with a plurality of sheet members in the unvulcanized sleeve formation step and that this compression rubber layer comprises short fibers oriented in the belt width direction, as disclosed by Kitahama. One with ordinary skill in the art would consider these added features because these added short fibers provide greater hardness to the portions where they are added (paragraph [0030]) which in 
Regarding Claim 2, the combination of Imamura, Tamura and Kitahama disclose all the limitations of Claim 1, and Imamura further discloses that the unvulcanized rubber sheet for the compression rubber layer (4:53-58 first and second rubber layers may be reinforced with short fibers), which is laminated in the unvulcanized sleeve formation step (abstract step (f)), comprises short fibers oriented in the belt width direction (see claim 11).
Regarding Claim 3, the combination of Imamura, Tamura and Kitahama disclose all the limitations of Claim 2, and Imamura further discloses wherein in the unvulcanized sleeve formation step, a plurality of sheet members, which each contain the short fibers and are laminated with each other (abstract steps (b)-(d)) are used as the unvulcanized rubber sheet for the compression rubber layer (Fig. 1 1:39-47 compression rubber layers – 27; 5:19-21).
Regarding Claim 4, the combination of Imamura, Tamura and Kitahama disclose all the limitations of Claim 1, and Imamura further discloses wherein in the unvulcanized sleeve formation step (abstract step (e)), an unvulcanized rubber sheet to be an adhesion rubber layer is disposed between the unvulcanized rubber sheet for a compression rubber layer(Fig. 9 5:1-21 first rubber sheet – 2’ adhesion rubber sheet – 3’ tensile member – 4 second rubber sheet – 6’)  and the unvulcanized rubber sheet for the tension rubber layer (see also 1:39-46).
Regarding Claim 5, the combination of Imamura, Tamura and Kitahama disclose all the limitations of Claim 4, and Imamura further discloses in the unvulcanized sleeve formation step, a cord extending in the belt longitudinal direction is disposed in the unvulcanized rubber sheet for the adhesion rubber layer (Fig. 9 abstract step (c), 5:9-12 tensile member – 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598.  The examiner can normally be reached on M-Th 7:30 am - 5:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742